DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

                                                            Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/10/2020, 07/07/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-9  are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Soshi US 20170209958.
1. A coating method (abstract), comprising: 
	forming a plurality of recesses (fig.5, fig.6, 111;  a plurality of a predetermined pattern of groove portions) in a surface of a member (fig.5, fig.6; top surface of base member 110) containing a first material (page.3, para.0062 and 0064; base member 110 is formed by workpiece 100 is made of steel); and 
	feeding powder to the surface to fill the recesses (fig.7; page.3, para.0067; machine tool 1 forms metal layer 120 on the plurality of surface of groove portions 111 by applying powders from tip 311 of additive manufacturing apparatus 30) and cover at least a part of the surface (fig.10; page.4, para.0077; machine tool 1 forms metal layer 130 on the outer circumferential surface of intermediate member 200 includes base member 110, and metal layer 120 formed by additive manufacturing apparatus 30 ; examiner note: the whole surface of base member is covered be metal layer 130), the powder containing a second material (fig.7; page.3, para.0067; a copper alloy, an aluminum alloy) different from the first material (page.3, para.0062; steel) and being solidified (fig.4; page.3, para.0057; a melted point 394 is formed on the surface of workpiece 399, with the result that metal powders 392 are welded thereto as solidified; examiner note: fig.4 is a principle of additive manufacturing performed by additive manufacturing apparatus 30), wherein the feeding the powder includes: 
	discharging the powder to one of the recesses (fig.7; page.3, para.0067; machine tool 1 forms metal layer 120 on the surface of groove portion 111 by applying powders from tip 311 (discharging) of additive manufacturing apparatus 30); and 
	melting and solidifying the powder (fig.4; page.3, para.0057; a melted point 394 is formed on the surface of workpiece 399 (melting), with the result that metal powders 392 are welded (solidified) thereto) on an inner surface (fig.6, 111; the predetermined pattern of groove portion 111 includes inner surface, such as side walls and bottom) of the member (fig.5, fig.6; 110; baser member) or at a location apart from the inner surface, the inner surface forming the recesses (fig.6, 111; the predetermined pattern of groove portion 111 includes inner surface, such as side wall and bottom that forms the grooves).

3. The coating method according to claim 1, wherein the inner surface (fig.6, 111; the predetermined pattern of groove portion 111 includes inner surface, such as side walls and bottom) extends in a direction in which the powder is discharged (fig.4, additive manufacturing apparatus 30 includes an application unit 310 discharge power 392; fig.7, additive manufacturing apparatus 30 includes an application unit 310 discharge power has same direction of side walls of groove portion, which is perpendicular to the base member 110).

5. The coating method according to claim 1, wherein the recesses include: 
	at least one first groove extending in a first direction along the surface (see figure 7 below where the examiner labeled originally not labeled first groove in a first direction); and 
	at least one second groove extending in a second direction (see figure 7 below where the examiner labeled originally not labeled second groove in a second direction) and 
	intersecting the first groove, the second direction being along the surface and intersecting the first direction (see figure 7 below where the examiner labeled originally not labeled intersection).

7. The coating method according to claim 1, wherein the first material has a higher melting point than the second material (page.3, para.0062; first member (fig.7, base member 110 is steel; page.3, para.0067; second material including power that fill the grooves is made of a copper alloy, an aluminum alloy. Most of cooper alloy and aluminum alloy has lower melting point than steel; https://www.americanelements.com/meltingpoint.html, reviewed on 11/22/2022; the maximum melt point for steel is 1540 °C which is higher than copper alloy and aluminum alloy).
8. The coating method according to claim 1, wherein the recesses extend in a direction along the surface, and the recesses are filled with the solidified powder in the extending direction of the recesses (see figure 7 below where the examiner labeled originally not labeled first groove in a first direction and second groove in a second direction; fig.8, grooves are filled with solidified powder in the extending direction of the grooves).

9. The coating method according to claim 1, wherein the powder (fig.4, 392; powder) is discharged to one of the recesses (fig.7, 111; the predetermined pattern of groove portion) by a carrier gas (fig.4, 393; gas shield and carrier) jetted to the one of the recesses.

Soshi annotated fig.7:

    PNG
    media_image1.png
    763
    1050
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soshi US 20170209958 in view of Mitsuru JP 2015196176.

	Soshi teaches the invention as discussed above, but is silent on the powder is melted by an energy beam apart from the member.

	Mitsuru teaches:
	2. The coating method according to claim 1, wherein the powder is melted by an energy beam (page.4, para.0026; By irradiating the laser beam 6a emitted from the laser processing head 6, the gap 4 is filled with the melt 3a of the filler material and solidified), and the energy beam focuses on a location apart from the member (fig.1(b), laser 6a focuses on outside that apart from the member 2) or on the inner surface or on the inner surface.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Soshi by using laser beam focus apart from member and melt powder as taught by Mitsuru in order to melting and solidification of the filler material filling the mesh-like gaps 4 between the arrays (page.4, para.0026); thereby the filler metal can be efficiently joined at a high speed even if it has a very high melting point (page.3,para.0016).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soshi US20170209958 in view of Bjormander US 20150231703.

Soshi teaches the invention as discussed above, but is silent on θ = 2 x atan(A/2h) > π/4.

Bjormander teaches:
	4. The coating method according to claim 1, wherein along a normal line to the surface (fig.1; the recesses orthogonal to the surface 4), the recesses have a cross section that satisfies the following expression: 
θ = 2 x atan(A/2h) > π/4
where A represents a width of each recess (fig,1;  We); θ represents a minimum angle between a first line connecting a bottom (fig.1,3) and one edge of the recess (fig.1, left side wall of groove) and a second line connecting the bottom (fig.1,3) and the other edge of the recess (fig.1, left side wall of groove); and h represents a depth of the recess along the normal line to the surface (fig.1, page.4, para.0062; The average maximum width We (A) of the grooves at the first surface of the substrate is about 45-50µm; The depth D (h) of the grooves is about 45-55µm. According to calculation, θ = 26.6 x 2 = 53.2o (width = 45 µm, depth = 45 µm) > π/4 (45 o); θ = 24.4 x 2 = 48.8o (width = 50 µm, depth = 55 µm) > π/4 (45 o).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Soshi by using certain width and depth as taught by Bjormander in order to increase wear resistance and avoid voids and pores (page.2, para.0021); thereby, the substrate (base member) is protected by an increased wear resistance as long as the coating is worn continuously and do not spall off (page.1,0010).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Soshi US20170209958 in view of Ogasaharaus US 20150040364.

Soshi teaches the invention as discussed above, but is silent heating the member.

Ogasaharaus teaches:
6. The coating method according to claim 1, further comprising heating the member (fig.1, 8; heater).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Soshi by using heater as taught by Ogasaharaus in order to reduce generation of a crack and a break in a repair region by irradiating a laser beam to the repair region after the repair region of the base material is heated. Thereby, the repairing apparatus by the present invention can repair the repair region more appropriately (page.2, para.0017).

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soshi US20170209958 in view of Katsuyasu JP5377241 and Kodama US 20180369926.

10. A coating structure (fig.10), comprising: 
	a member (fig.5, fig.6; 110; page.3, para.0064; workpiece 100 forms base member 110) containing a first material (page.3, para.0062; steel), and 
	including a surface (fig.5, fig.6; top surface of base member 110) and an inner surface that forms a plurality of recesses (fig.5, fig.6, 111;  a plurality of a predetermined pattern of groove portions form on the surface of member 110 including side walls and bottom as inner surface inside of grooves) recessed in a third direction from the surface (fig.5 and fig.6; side wall of the groove 111 perpendicular to the member 110 as third direction); and 
	a coating material (fig.7, metal layer 120; fig.10, metal layer 130) containing a second material (fig.7; page.3, para.0067; a copper alloy, an aluminum alloy), and including: 
	
	
	

	Soshi teaches the invention as discussed above, but is silent on a plurality of first layers, a plurality of second layers. 
	
	Katsuyasu teaches:
	Regarding claim 10, a plurality of first layers (fig.3(c), page.3, para.0027; the bead made of the build-up material 14 is multilayered; the bead portion of build-up material 14 is multilayered (laminated) in the groove 13 as a plurality of first layers perpendicular to platform 11), 
	a plurality of second layers (fig.3(c), page.3, para.0027; the bead made of the build-up material 14 is multilayered; the bead portion of build-up material 14 is multilayered (laminated) outside of groove 13 (covering the surface) as a plurality of second layers perpendicular to platform 11). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Soshi by forming a plurality of layers as taught by Katsuyasu in order to deposit the supply of the powder as the build-up material performed uniformly (page.3, para.0028), thereby the bonding strength is increased with uniform layers. 

	However, Soshi in view of Katsuyasu teaches the invention as discussed above, but is silent on crystals having the same orientation are continuous in the third direction.

	Kodama teaches:
	at least in the first layers, crystals having the same orientation are continuous in the third direction (page.1, para.0015; fig. 2; the lower layer 7 can be formed by deposition; Crystals 12 of the titanium carbonitride in the lower layer 7 may be composed of columnar crystals that are narrow and long in a thickness direction of the coating layer 6 as third direction).

	11. The coating structure according to claim 10, wherein the crystals are columnar crystals (page.1, para.0015; Crystals 12 of the titanium carbonitride in the lower layer 7 may be composed of columnar crystals that are narrow and long in a thickness direction of the coating layer 6 as third direction) or single crystals.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Soshi in view of Katsuyasu by forming columnar crystal in the coating direction by deposition as taught by Kodama in order to improve high toughness and has effects of absorbing impact exerted on the coating layer 6, thus improving fracture resistance of the coating layer 6 (page.1, para.0016).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761


/HUNG D NGUYEN/Primary Examiner, Art Unit 3761